                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


PABLO DAMIANI-MELENDEZ,

                     Petitioner,

      V.                                          Civil Action No. 17-126-RGA

DANA METZGER, Warden, 1 and
ATTORNEY GENERAL OF THE
STATE OF DELA WARE,

                     Respondent.



                             MEMORANDUM OPINION


Pablo Damiani-Melendez. Prose Petitioner.

Brian L. Arban, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




February   Jl__,
               2020
Wilmington, Delaware




1
 Warden Dana Metzger replaced former Warden David Pierce, an original party to this case. See
Fed. R. Civ. P. 25(d).
AND~ tATE DISTRJCTnJDGE:

       Petitioner Pablo Damiani-Melendez ("Petitioner") is an inmate in custody at the James T.

Vaughn Correctional Center in Smyrna, Delaware. Petitioner filed an Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254 ("Petition"). (D.I. 1) The State filed an Answer

asserting that the Petition should be dismissed as time-barred. (D.I. 14) Petitioner filed a Reply

in Opposition. (D.I. 25) For the reasons discussed, the Court will deny the Petition as barred by

the limitations period prescribed in 28 U.S.C. § 2244.

I.     BACKGROUND

       In October 2011 , a Delaware Superior Court jury convicted Petitioner of eighteen counts

of first degree robbery, thirty-three counts of possession of a firearm during the commission of a

felony ("PFDCF"), eleven counts of wearing a disguise, six counts of second degree conspiracy,

six counts of aggravated menacing, eight counts of first degree attempted robbery, and one count

of first degree reckless endangering. See State v. Damiani-Melendez, 2015 WL 9015051 , at *2

(Del. Super. Ct. Nov. 25, 2015). The jury acquitted him on various robbery and related charges.

(D.I. 14 at 2) Petitioner appealed, and the Delaware Supreme Court affirmed Petitioner' s

convictions and sentences on October 26, 2012. See Damiani-Melendez v. State, 55 A.3d 357

(Del. 2012).

       On October 1, 2013 , Petitioner filed in the Superior Court a prose motion for

postconviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion").

(D.I. 17-5 at 18, Entry No. 135) The Superior Court denied the Rule 61 motion on November

25, 2015, and the Delaware Supreme Court affirmed that decision on May 13, 2016. See

Damiani-Melendez, 2015 WL 9015051 , at *10; Damiani-Melendez v. State , 139 A.3d 837

(Table), 2016 WL 2928891 , at *1 (Del. May 13, 2016). Petitioner filed the instant Petition in
January 2017, asserting that the trial court violated his Sixth Amendment right to self-

representation.

II.    ONE YEAR STATUTE OF LIMITATIONS

       AEDP A prescribes a one-year period of limitations for the filing of habeas petitions by

state prisoners, which begins to run from the latest of:

                  (A) the date on which the judgment became final by the conclusion
                  of direct review or the expiration of the time for seeking such
                  review;

                  (B) the date on which the impediment to filing an application
                  created by State action in violation of the Constitution or laws of
                  the United States is removed, if the applicant was prevented from
                  filing by such State action;

                  (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly
                  recognized by the Supreme Court and made retroactively
                  applicable to cases on collateral review; or

                  (D) the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.

28 U.S.C. § 2244(d)(l). AEDPA' s limitations period is subject to statutory and equitable tolling.

See Hollandv. Florida, 560 U.S. 631 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner does not assert, and the Court cannot discern, any facts triggering the

application of§ 2244(d)(l)(B), (C), or (D). Consequently, the Court concludes that the one-year

period oflimitations began to run when Petitioner' s convictions became final under

§ 2244(d)(l)(A).




                                                    2
       Pursuant to § 2244(d)(l )(A), if a state prisoner appeals a state court judgment but does

not seek certiorari review, the judgment of conviction becomes final, and the statute of

limitations begins to run, upon expiration of the ninety-day time period allowed for seeking

certiorari review. See Kapral v. United States, 166 F.3d 565, 575, 578 (3d Cir. 1999); Jones v.

Morton , 195 F .3d 153 , 158 (3d Cir. 1999). In this case, the Delaware Supreme Court affirmed

Petitioner' s convictions and sentences on October 26, 2012, and he did not file a petition for a

writ of certiorari in the United States Supreme Court. As a result, Petitioner' s convictions

became final on January 25 , 2013 . Applying the one-year limitations period to that date,

Petitioner had until January 27, 2014 to timely file a habeas petition. 2 See Wilson v. Beard, 426

F.3d 653 , 662-64 (3d Cir. 2005) (Fed. R. Civ. P. 6(a) applies to AEDPA' s limitations period);

Phlipotv. Johnson, 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27, 2015) (AEDPA' s one-year

limitations period is calculated according to the anniversary method, i.e., the limitations period

expires on the anniversary of the date it began to run). Petitioner, however, did not file the

instant Petition until January 26, 2017,3 three years after that deadline. Thus, the Petition is time-

barred and should be dismissed, unless the limitations period can be statutorily or equitably

tolled. See Jones, 195 F.3d at 158. The Court will discuss each doctrine in turn.



2
 The limitations period actual expired on January 25 , 2014, which was a Saturday. Therefore,
Petitioner had until the end of Monday, January 27, 2014, to timely file a habeas petition. See
Fed. R. Civ. P. 6(a)(l).
3
 The docket entry for receiving the Petition is dated February 6, 2017. (D.I. 1) However, the
Petition is dated January 26, 2017, and Petitioner certifies that the Petition was placed in the
"prison e-filing system" that same day . (D.I. 1 at 25) Since the eleven day difference does not
alter the Court' s conclusion, the Court adopts January 26, 2017 as the filing date. See
Longenette v. Krusing, 322 F .3d 758 , 761 (3d Cir. 2003) (the date on which a prisoner
transmitted documents to prison authorities for mailing is to be considered the actual filing date).

                                                  3
         A. Statutory Tolling

         Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls AEDPA's

limitations period during the time the motion is pending in the state courts, including any post-

conviction appeals, provided that the motion was filed and pending before the expiration of

AEDPA's limitations period. See Swartz v. Meyers, 204 F.3d 417, 420-24 (3d Cir. 2000). The

limitations period is also tolled for the time during which an appeal from a post-conviction

decision could be filed even if the appeal is not eventually filed. Id. at 424. However, the

limitations period is not tolled during the ninety days a petitioner has to file a petition for a writ

of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         When Petitioner filed his prose Rule 61 motion on October 1, 2013 , 248 days of

AEDPA's limitations period had already expired. The Rule 61 motion tolled the limitations

period until May 13, 2016, the date on which the Delaware Supreme Court affirmed the Superior

Court's denial. The limitations clock started to run again on May 14, 2016, and ran the

remaining 117 days without interruption until the limitations ended on September 8, 2016.

Consequently, even with the appropriate statutory tolling, the Petition is time-barred, unless

equitable tolling applies.

         B. Equitable Tolling

         The one-year limitations period may be tolled for equitable reasons in rare circumstances

when the petitioner demonstrates "(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing. " Holland, 560


                                                   4
U.S. at 649-50. With respect to the diligence inquiry, equitable tolling is not available where the

late filing is due to the petitioner' s excusable neglect. Id. at 651-52. As for the extraordinary

circumstance requirement, "the relevant inquiry is not whether the circumstance alleged to be

extraordinary is unique to the petitioner, but how severe an obstacle it creates with respect to

meeting AEDPA' s one-year deadline." Pabon v. Mahanoy, 654 F.3d 385,401 (3d Cir. 2011).

Notably, an extraordinary circumstance will only warrant equitable tolling if there is "a causal

connection, or nexus, between the extraordinary circumstance [] and the petitioner' s failure to

file a timely federal petition." Ross v. Varano , 712 F.3d 784, 803 (3d Cir. 2013).

       In his Reply to the State' s Answer, Petitioner asserts four arguments for equitable tolling:

(1) his legal documents were confiscated or disposed of during the February 2017 prison riot and

following his transfer to a Pennsylvania prison in September 2017 (D.I. 25 at 2); (2) after his

Rule 61 appeal was decided, Petitioner' s post-conviction attorney erroneously told him he had

one year to file a federal habeas petition (D.I. 25 at 2); (3) in February 2016, Petitioner' s father

retained an attorney to file a federal habeas petition, and the attorney waited several months

before returning the retainer and informing Petitioner that he did "not do federal habeas corpus"

(D .I. 25 at 2); and (4) after his appeal was decided in 2012, Petitioner spent seven months asking

for the appointment of post-conviction counsel under the newly revised Rule 61 , and eventually

ended up filing his own prose Rule 61 motion in October 2013 because he was not informed that

post-conviction counsel had been appointed on July 19, 2013 (D.I. 25 at 1-2). Petitioner' s

arguments are unavailing.

        First, the prison riot in February 2017 and Petitioner's transfer to a Pennsylvania prison

in September 2017 do not constitute extraordinary circumstances triggering equitable tolling,


                                                   5
because those situations occurred after Petitioner filed his Petition in January 2017. In other

words, Petitioner cannot demonstrate a causal relationship between the riot and/or prison transfer

and his failure to file the Petition in a timely manner.

          Second, Petitioner' s contention that his post-conviction counsel provided incorrect

information about the one-year filing deadline for federal habeas petitions and Petitioner's

contention about an additional delay caused by his mistaken belief that another attorney was

going to file a federal habeas petition on his behalf ("federal habeas attorney") do not warrant

equitable tolling. Although the Supreme Court has recognized that an attorney' s egregious error

or neglect may constitute an extraordinary circumstance for equitable tolling purposes,4 an

"egregious error" includes instances where an attorney fails to file an appeal after an explicit

request from the petitioner,5 "affirmatively deceives the petitioner about filing a direct appeal,"

or "persistently neglects the petitioner' s case." Schlueter v. Varner, 384 F.3d 69, 76-77 (3d Cir.

2004). In this case, Petitioner' s post-conviction counsel ' s erroneous filing advice constitutes "a

garden variety claim of excusable neglect[ .. . that] does not warrant equitable tolling." See

Holland, 560 U. S. at 651-52. Similarly, the federal habeas attorney' s delay in informing

Petitioner that he could not represent Petitioner in a federal habeas proceeding does not

constitute an egregious error for equitable tolling purposes. Even if the Court presumed that

Petitioner' s post-conviction counsel' s advice or the federal habeas attorney ' s conduct was so

egregious that it rose to the level of "extraordinary circumstances," Petitioner has not

demonstrated that any alleged ineffectiveness on the part of these two attorneys actually



4
    See Holland, 560 U. S. at 635-54.
5
    See Velazquez v. Grace, 277 F. App 'x 258 (3d Cir. 2008).
                                                  6
prevented him from filing the instant Petition in a timely fashion, especially since he was able to

file the instant Petition on his own.

       Finally, Petitioner' s contention regarding the Superior Court's seven month delay in

appointing post-conviction counsel to represent Petitioner in his Rule 61 proceeding requires a

deeper analysis. The record reveals that Petitioner presented his first letter to the public

defender' s office on April 17, 2013, asking for help in filing a Rule 61 motion. (D.I. 17-5 at 17,

Entry No. 125) He then filed in the Superior Court a letter request for an extension of time to

file a Rule 61 motion on April 18, 2013 , followed by a letter asking for court appointed counsel

on April 29, 2013. (D.I. 17-5 at 17, Entry Nos. 124, 126) On June 3, 2013 , Petitioner filed in the

Superior Court a letter indicating that he wished legal help to draft and file a Rule 61 motion,

followed by another request for counsel on June 21 , 2013. (D.I. 17-5 at 17, Entry Nos. 127, 128)

On July 2, 2013 , Petitioner filed in the Superior Court a motion to appoint post-conviction

counsel. (D.I. 17-5 at 17, Entry No. 129) The Superior Court granted the motion on July 19,

2013 and appointed the Office of Conflict Counsel to represent Petitioner in his Rule 61

proceeding. (D.I. 17-5 at 17, Entry No. 130) On September 23, 2013, the Office of Conflict

Counsel sent an email to the Superior Court confirming that a specific attorney - Kevin Tray,

Esquire - had been appointed as conflict counsel to represent Petitioner. (D.I 17-5 at 17, Entry

No. 132) Petitioner, however, asserts that he was never informed about the general appointment

of counsel on July 19, 2013 or about Mr. Tray' s appointment and, therefore, he filed a prose

Rule 61 motion on October 1, 2013. (D.I. 17-5 at 18, Entry No. 134; D.I. 25 at 1-2)

        The May 6, 2013 version of Rule 61(e)(l) that was in effect while Petitioner was seeking

legal representation for the Rule 61 motion he wished to file provided, "The court will appoint


                                                  7
counsel for an indigent movant's first postconviction proceeding." See Del. Super. Ct. Crim. R.

61(e)(l) (2013); State v. Woods , 2014 WL 436903 , at *3 (Del. Super. Ct. Aug. 27, 2014).

Nothing in the instant state court record indicates that Petitioner filed a Rule 61 motion prior to,

contemporaneously with, or subsequent to his July 2, 2013 filing of a motion for the appointment

of post-conviction counsel. Nevertheless, when the Superior Court granted Petitioner' s motion

to appoint counsel on July 19, 2013, it stated that the "Office of Conflict

Counsel is appointed to represent [Petitioner] in the above-captioned Rule 61 proceeding."

(D.I. 17-5 at 17, Entry No. 130) (emphasis added) While impossible to verify, the language used

by the Superior Court suggests that the state court somehow construed Petitioner' s July 2, 2013

motion to appoint post-conviction counsel as a potential contemporaneous Rule 61 motion.

       Unfortunately, the state court record does not include a copy of Petitioner' s July 2, 2013

motion to appoint post-conviction counsel for the Court to review. However, given the lack of

clarity surrounding the Superior Court' s reason for appointing post-conviction counsel on July

19, 2013 6 and its explicit reference to "the above-captioned Rule 61 proceeding" when

appointing counsel, as well as the explicit terms of the version of Rule 61(e)(l) in effect in July

2013 , the Court will exercise prudence and view the July 2, 2013 motion to appoint post-

conviction counsel as also constituting a request for relief under Rule 61. 7 Consequently, the

Court concludes that the limitations period should be equitably tolled from July 2, 2013 through

6
 lnexplicably, when denying Petitioner' s Rule 61 motion, the Superior Court stated post-
conviction counsel was appointed to represent Petitioner after he filed his pro se Rule 61 motion
on October 1, 2013. See Damiani-Melendez, 2015 WL 9015051 , at *2.
7
 The Court has chosen the July 2, 2013 motion to appoint post-conviction counsel as the relevant
document for equitable tolling purposes because Petitioner' s earlier requests for counsel were
letters, not motions. In addition, the Superior Court did not issue any orders with respect to
Petitioner's other letter requests, thereby demonstrating that it did not construe those letters as
potential Rule 61 motions.
                                                 8
October 1, 2013 (the date on which Petitioner filed his prose Rule 61 motion), and then

statutorily tolled from October 1, 2013 through May 13, 2016 (the date on which the Delaware

Supreme Court affirmed the Superior Court' s denial).

       In this scenario, 157 days of the limitations period had expired when Petitioner filed the

motion to appoint post-conviction counsel on July 2, 2013. The limitations clock started to run

again on May 14, 2016, and ran the remaining 208 days without interruption until the limitations

period ended on December 8, 2016. In short, this additional equitable tolling does not render the

Petition timely filed. Accordingly, the Court will dismiss the instant Petition as time-barred.

III.   PENDING MOTION

       In July 2019, Petitioner filed a third Motion to Appoint Counsel. (D.I. 29) Having

determined that the instant Petition is time-barred, the Court will dismiss Petitioner' s Motion to

Appoint Counsel as moot.

IV.    CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2).

When a district court denies a habeas petition on procedural grounds without reaching the

underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists ofreason would find it debatable: (1) whether the

petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack v. McDaniel, 529 U.S. 473 , 484 (2000).




                                                  9
       The Court concludes that the instant Petition is time-barred, and reasonable jurists would

not find this conclusion to be debatable. Therefore, the Court will not issue a certificate of

appealability.

V.     CONCLUSION

       For the reasons discussed, the Court will dismiss the Petition as time-barred without

holding an evidentiary hearing. An appropriate Order will be entered.




                                                 10
